DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  “second male threaded member” and “first male threaded member” should be “second male threaded fastening member” and “first male threaded fastening member” respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livacich et al(US8397738).

[claim 2] wherein either the first male threaded fastening member or the second male threaded fastening member is a bolt. 
[claim 3]  wherein the first male threaded fastening member can comprise a first hook(1814, fig 18a) surrounding the threaded portion of the male threaded joining member. 
[claim 4] wherein the second male threaded fastening member can comprise a second hook(1814, fig 18a) surrounding the threaded portion of the male threaded joining member.
[claim 5] wherein the male threaded joining member is a bolt(1844). 
[claim 6] wherein the female threaded fastening member is a wingnut(1848). 
[claim 7] further comprising a spacing device(1840c) encompassing the threaded portion of the male threaded joining member and being located at least partially between the first male threaded fastening member and the second male threaded fastening member. 

Claim(s) 1,2,5,6,11,12,15,17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jasko(US20180128422).

[claim 2] wherein either the first male threaded fastening member or the second male threaded fastening member is a bolt. 
[claim 5] wherein the male threaded joining member is a bolt(4). 
[claim 6] wherein the female threaded fastening member is a wingnut(5).
[claim 11] Jasko further teaches a system comprising the mounting device of claim 1, an object(camera, ABS) mounted to the second male threaded member of the mounting device, and an outdoor structure(tree) in which the first male threaded member of the mounting device is mounted to. 
[claim 12] wherein the outdoor structure is a tree(ABS). 
[claim 15] wherein the object is a camera(ABS). 
[claim 17] Jasko further teaches the method of mounting the mounting device, comprising securing the first male threaded fastening member to an outdoor structure, securing the second male threaded fastener to an object and preventing movement of the objet after securing the second male threaded fastening member. 
[claim 18] further comprising tightening the female threaded fastening member. 
[claim 19] further comprising preventing movement of the mounting device with respect to the outdoor structure after securing the first male threaded fastening member(tightening wingnut 5).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jasko as applied to claims 1 and 11 above, and further in view of Weeden(US8087626).
[claim 13,14] Jasko teaches a system as detailed above, where the outdoor structure is a tree, wood or house. Jasko however does not teach that the outdoor structure is a step-in post, T-post or Y-post, with an adapter encompassing a portion of the post to facilitate securement between the post and the mounting device. Weeden teaches a similar system where the mounting device can be secured to an . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jasko as applied to claims 1 and 11 above.
Jasko teaches a device as detailed above. However Jasko does not teach an extension unit coupled to an additional mounting device with a coupling nut. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use an additional mounting device with a coupling nut attached to the system as an extension unit, as this would be the mere duplication of parts essential to the practice of the invention. 
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejections. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10495953, US20180202601, US20110220768, US8485676, US5669592, US10866493, US10534243, US10788160, US9188280, US7975973, US5626322, USD753210, USD729302, USD729863, USD144840, USD140011, US2375214, US1582381.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632